Case: 19-50613      Document: 00515211311         Page: 1    Date Filed: 11/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                    No. 19-50613                            FILED
                                  Summary Calendar                  November 22, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
DR. LAKSHMI ARUNACHALAM,

              Plaintiff - Appellant

v.

BEAL BANK, SSB,

              Defendant - Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:19-CV-350



Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       We examine our appellate jurisdiction on our own motion if necessary.
Mejia v. Whitaker, 913 F.3d 482, 487 (5th Cir. 2019). The plaintiff claims patent
infringement. 28 U.S.C. § 1295(a)(1) gives the Federal Circuit exclusive
jurisdiction over appeals in any action arising under an Act of Congress




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50613   Document: 00515211311   Page: 2   Date Filed: 11/22/2019



                              No. 19-50613
relating to patents. Accordingly, we DISMISS this appeal for lack of
jurisdiction.




                                    2